Title: From James Madison to William Madison, 1 March 1795
From: Madison, James
To: Madison, William


Dear brother
Philada. March 1. 1795.
In my last to my father I desired him to let Mr. A. Fontaine or some other friend in Louisa know that I could not be in the district before the election &c. I now inclose a letter to him, which I wish you to seal & forward. If no certain conveyance offers in time, it will [be] requisite to send it to Louisa Court House on the day of the Election; and by Morda. Collins if necessary. Since the date of it my wife has grown better, the pleurisy being slight, and medical aid being immediately applied. Her sister is also better but not out of danger. She has been at the point of death, with a pleu[r]isy combined with bilious symtoms. The pleurisy rages a good deal in the City at present. It is ascribed to the great & sudden changes of weather, particularly to the intense cold of late after some very mild weather. The letter to Mr. Fontaine will give you the few remarks to be made on public subjects. We shall set out for home as soon as some business I have to do and the roads will admit. It will probably be the first of April before we get to the end of the journey. As there will be time for you to write after you receive this, let me know more particularly what kind of chairs you want, and whether there be any other articles you wish to be added. I shall be glad also to know what the amount of my market crop of Wheat has been, & what the present prospects are. Wheat is here near about 2 dollrs. a bushel, flour 10 dollrs. a barrel. I must leave it to you & my father to explain my absence to your two Counties. Yrs. affy.
Js. Madison Jr
